EXHIBIT 10.2

 

Execution Version

  

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of August 6, 2020, is entered
into by and among Liberty Broadband Corporation, a Delaware corporation
(“Parent”), GCI Liberty, Inc., a Delaware corporation (the “Company”), and each
of the undersigned stockholders of the Company (each, a “Stockholder” and,
together, the “Stockholders”).

 

WHEREAS, subject to the terms and conditions of the Agreement and Plan of Merger
(as the same may be amended, supplemented or modified, the “Merger Agreement”),
dated as of the date hereof, among Parent, Grizzly Merger Sub 1, LLC, a Delaware
limited liability company and direct Wholly Owned Subsidiary of Parent (“Merger
LLC”), Grizzly Merger Sub 2, Inc., a Delaware corporation and direct Wholly
Owned Subsidiary of Merger LLC (“Merger Sub”), and the Company, among other
transactions contemplated by the Merger Agreement, Merger Sub will be merged
with and into the Company (the “Merger”), with the Company surviving the Merger
as a Wholly Owned Subsidiary of Parent, and immediately thereafter the Company
will be merged with and into Merger LLC (the “Upstream Merger”), with Merger LLC
surviving the Upstream Merger as a direct Wholly Owned Subsidiary of Parent;

 

WHEREAS, in connection with the negotiation and execution of the Merger
Agreement and related agreements and the transactions contemplated thereby,
(a) the board of directors of Parent has established a special committee thereof
consisting only of independent and disinterested directors (the “Parent Special
Committee”) and (b) the board of directors of the Company has established a
special committee thereof consisting only of independent and disinterested
directors (the “Company Special Committee”);

 

WHEREAS, as of the date of this Agreement, each Stockholder owns beneficially
(references herein to “beneficial owner,” “beneficial ownership” and “owns
beneficially” shall have the meanings assigned to such terms under Rule 13d-3 of
the Securities Exchange Act of 1934, and the rules and regulations promulgated
thereunder, as amended from time to time) or of record, and, with respect to the
Merger and the other transactions contemplated by the Merger Agreement, has the
power to vote or direct the voting of, certain shares of Company Series A Common
Stock, Company Series B Common Stock and Company Preferred Stock listed on
Schedule A hereto (all such shares, the “Existing Shares”, and shares of Company
Series A Common Stock, Company Series B Common Stock and Company Preferred Stock
referred to collectively as the “Voting Stock”); and

 

WHEREAS, as a condition and inducement for Parent and the Company to enter into
the Merger Agreement, Parent and the Company have required that each
Stockholder, in his, her or its capacity as a stockholder of the Company, enter
into this Agreement, and each Stockholder has agreed to enter into this
Agreement.

 



 1 

 

 

NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:

  

1.            Definitions. Capitalized terms not defined in this Agreement have
the meaning assigned to those terms in the Merger Agreement.

 

2.            Effectiveness; Termination. This Agreement shall be effective upon
signing. This Agreement shall automatically terminate upon the earliest to occur
(the “Expiration Date”) of (a) such date and time as the Merger Agreement shall
have been validly terminated in accordance with Article VII thereof, (b) the
Effective Time, (c) the written agreement of Parent, the Company and the
Stockholders to terminate this Agreement and (d) the date of any material
modification, waiver or amendment of the Merger Agreement as in effect on the
date of this Agreement that adversely affects the value or tax treatment of the
consideration payable to the Stockholders or causes such consideration to
include any property other than (i) Parent Series C Common Stock (and cash in
lieu of fractional shares of Parent Series C Common Stock) for Company Series A
Common Stock, (ii) Parent Series B Common Stock (and cash in lieu of fractional
shares of Parent Series B Common Stock) for Company Series B Common Stock or
(iii) Parent Preferred Stock for Company Preferred Stock, or adds new conditions
or modifies any existing conditions to the consummation of the Merger that
materially adversely affect any Stockholder, without the prior written consent
of Malone; provided, that the representations, warranties, covenants and
agreements contained in Sections 7, 8 and 9 of this Agreement will terminate at
the Effective Time; provided, further, that (x) this Section 2 and Sections 11
through 26 of this Agreement shall survive any such termination, and (y) such
termination shall not relieve any party of any liability or damages resulting
from (1) fraud or (2) willful material breach by such party prior to
termination, in each case, as determined by a court of competent jurisdiction
pursuant to a final and nonappealable judgment. For purposes of this Agreement,
(a) “fraud” means intentional and knowing common law fraud under Delaware law in
the representations and warranties set forth in this Agreement and (b) “willful
material breach” means a material breach of a party’s covenants and agreements
set forth in this Agreement that is the consequence of an act or omission by a
party with the knowledge that the taking of such act or failure to take such
action would be a material breach of such party’s covenants or agreements.

 

3.            Voting Agreement. From the date hereof until the Expiration Date
(the “Support Period”), each Stockholder irrevocably and unconditionally hereby
agrees that at any meeting (whether annual or special and each postponement,
recess, adjournment or continuation thereof) of the Company Stockholders,
however called, and in connection with any written consent of the Company
Stockholders, such Stockholder shall:

 

(a)            appear at such meeting or otherwise cause all of the Existing
Shares and all other shares of Voting Stock or voting securities over which he,
she or it has acquired beneficial or record ownership after the date hereof or
otherwise has the power to vote or direct the voting of (including any shares of
Voting Stock acquired by means of purchase, dividend or distribution, or issued
upon the exercise of any stock options to acquire Voting Stock or the conversion
of any convertible securities, or pursuant to any other equity awards or
derivative securities or otherwise over which he, she or it has the power to
vote) (together with the Existing Shares, collectively, the “Shares”), which he,
she or it owns or controls as of the applicable record date, to be counted as
present thereat for purposes of calculating a quorum; and

 



 2 

 

 

(b)            so long as there has not been a Company Adverse Recommendation
Change made by the Company Special Committee or the Company Board (acting at the
recommendation of the Company Special Committee) in compliance with the Merger
Agreement that has not been rescinded or otherwise withdrawn, vote or cause to
be voted (including by proxy or written consent, if applicable) all such Shares
(i) in favor of the adoption of the Merger Agreement and the approval of the
transactions contemplated thereby, including the Merger, (ii) in favor of any
proposal to adjourn or postpone such meeting of the Company Stockholders to a
later date if such adjournment or postponement is proposed in compliance with
the provisions of Section 5.7(e) of the Merger Agreement, (iii) against any
action or proposal in favor of any Alternative Company Transaction, without
regard to the terms of such Alternative Company Transaction or (iv) against any
action, proposal, transaction, agreement or amendment of the Company Charter or
Company Bylaws, in each case of this clause (iv) which would reasonably be
expected to (A) result in a breach of any covenant, representation or warranty
or any other obligation or agreement of the Company contained in the Merger
Agreement, or of any Stockholder contained in this Agreement for which the
Stockholders have received prior notice from Parent or the Company that it
reasonably expects that such action or proposal would result in a breach, or
(B) prevent, impede, interfere with, delay, postpone, or adversely affect the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger.

 

For the avoidance of doubt, the foregoing commitments apply to any Shares held
by any trust, limited partnership or other entity directly or indirectly holding
Shares for which any Stockholder serves as a partner, stockholder, trustee or in
a similar capacity. To the extent any Stockholder does not have sole control of
the voting determinations of such entity, such Stockholder agrees to exercise
all voting rights or other voting determination rights he, she or it has in such
entity to carry out the intent and purposes of his, her or its support and
voting obligations in this paragraph and otherwise set forth in this Agreement.
Each Stockholder represents, covenants and agrees that, (x) except for this
Agreement, he, she or it has not entered into, and shall not enter into during
the Support Period, any commitment, agreement, understanding or other similar
arrangement with any person to vote or give instructions in any manner with
respect to any Shares, including any voting agreement or voting trust and
(y) except as expressly set forth herein or with respect to routine matters at
an annual meeting of the Company Stockholders, he, she or it has not granted,
and shall not grant during the Support Period, a proxy, consent or power of
attorney with respect to any Shares. Each Stockholder agrees not to enter into
any agreement or commitment with any person the effect of which would violate,
or frustrate the intent of, the provisions of this Agreement. In furtherance and
not in limitation of the foregoing, but only in the event and in each case that
a Stockholder fails to be counted as present or fails to vote all of such
Stockholder’s Shares in accordance with this Agreement until the Expiration
Date, each Stockholder hereby appoints Renee Wilm, for so long as she serves as
Chief Legal Officer of Parent and the Company, or any other person acting as
Chief Legal Officer of Parent and the Company and any designee thereof, and each
of them individually, its proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent (and to
instruct nominees or record holders to vote or act by written consent) during
the Support Period with respect to any and all of such Stockholder’s Shares in
accordance with this Section 3. This proxy and power of attorney are given to
secure the performance of the duties of such Stockholder under this Agreement.
Each Stockholder hereby agrees that this proxy and power of attorney granted by
each such Stockholder shall be irrevocable during the term of this Agreement,
shall be deemed to be coupled with an interest sufficient under applicable Law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Stockholder with respect to any Shares regarding the matters set
forth in this Section 3. The power of attorney granted by each Stockholder
herein is a durable power of attorney and shall survive the bankruptcy, death or
incapacity of such Stockholder.

 



 3 

 

 

4.            Non-Solicitation. Each Stockholder hereby agrees, and agrees to
cause his, her or its controlled Affiliates (which, for the avoidance of doubt,
does not include the Company or Parent) and its and their representatives not
to, take any action which, were it taken by the Company or its Representatives,
would violate Section 5.3 or Section 5.4 of the Merger Agreement, it being
understood that any action in compliance with Section 5.3 or Section 5.4 of the
Merger Agreement shall not be deemed a breach by any Stockholder of this
Section 4.

 

5.            Transfer Restrictions Prior to the Merger. Each Stockholder hereby
agrees that he, she or it will not, during the Support Period, without the prior
written consent of Parent and the Company, (a) convert any shares of Company
Series B Common Stock into shares of Company Series A Common Stock, (b) other
than pursuant to the Merger Agreement or the Exchange Agreement, directly or
indirectly, offer for sale, sell, transfer, exchange, convert, assign, give,
tender in any tender or exchange offer, pledge, encumber, hypothecate or
otherwise dispose of (by merger, by testamentary disposition, by operation of
law or otherwise), either voluntarily or involuntarily, enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of, enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or other disposition of (by merger, by
testamentary disposition, by operation of law or otherwise) or otherwise convey
or dispose of, any of the Shares, or any interest therein (including by merger,
by testamentary disposition, by operation of law or otherwise), including the
right to vote any such Shares, as applicable (a “Transfer”); provided, that such
Stockholder may Transfer Shares for estate-planning purposes (including by
testamentary disposition), or to a controlled Affiliate or with respect to a
trust over which such Stockholder has sole or shared investment power, to a
named beneficiary, so long as the transferee, prior to the time of Transfer,
agrees in a signed writing reasonably satisfactory to Parent and the Company to
be bound by and comply with the provisions of this Agreement, and such
Stockholder provides at least five (5) Business Days’ prior written notice
(which shall include the written consent of the transferee agreeing to be bound
by and comply with the provisions of this Agreement) to Parent and the Company,
in which case such Stockholder shall remain responsible for any breach of this
Agreement by such transferee, and provided, further, that the death of a
Stockholder shall itself not be a Transfer of Shares so long as a Stockholder,
or a controlled Affiliate of a Stockholder, continues to own such Shares as
Shares covered under this Agreement and such controlled Affiliate agrees in a
signed writing reasonably satisfactory to Parent and the Company to be bound by
and comply with the provisions of this Agreement. Notwithstanding anything
contained herein, each Stockholder will be permitted to (i) effect a bona fide
pledge of Series A Common Stock or Company Preferred Stock (including any
existing pledge) to any financial institution in connection with a bona fide
financing transaction (a “Permitted Pledge”) (so long as such pledge does not
prevent or otherwise restrict in any manner such Stockholder from voting such
shares pursuant to the provisions of this Agreement prior to any default and
foreclosure under the indebtedness underlying such pledge) and (ii) grant a
revocable proxy with respect to routine matters at an annual meeting of the
Company Stockholders (provided such proxy does not apply with respect to any of
the matters set forth in this Agreement, even if such matters are submitted to a
vote at an annual meeting of the Company Stockholders).

 



 4 

 

 

6.            Representations of the Stockholders. Each Stockholder represents
and warrants to Parent and the Company as follows: (a) the Stockholder has full
legal right, capacity and authority to execute and deliver this Agreement, to
perform the Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby; (b) this Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a valid and legally
binding agreement of the Stockholder, enforceable against the Stockholder in
accordance with its terms, and no other action is necessary to authorize the
execution and delivery of this Agreement by the Stockholder or the performance
of his, her or its obligations hereunder; (c) the execution and delivery of this
Agreement by the Stockholder do not, and the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof will not,
conflict with or violate any law applicable to such Stockholder or result in any
breach of or violation of, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of an Encumbrance on any of the Shares pursuant to, any agreement
or other instrument or obligation binding upon the Stockholder or any of the
Shares, nor require any authorization, consent or approval of, or filing with,
any Governmental Authority other than pursuant to the Exchange Act, the
Securities Act and the HSR Act; (d) subject to the Permitted Pledges, the
Stockholder owns beneficially and has the power to vote or direct the voting of,
the Stockholder’s Shares, including the Existing Shares of such Stockholder, a
complete and accurate schedule of which is set forth opposite such Stockholder’s
name on Schedule A; (e) the Stockholder owns beneficially the Stockholder’s
Shares, including the Existing Shares of such Stockholder, free and clear of any
proxy, voting restriction, adverse claim or other Encumbrance (other than any
Permitted Pledge and any restrictions created by the Transaction Documents or
under applicable federal or state securities laws); and (f) the Stockholder or
his, her or its advisers has read and is familiar with the terms of the Merger
Agreement and the other agreements and documents contemplated herein and
therein.

 

7.            Representations and Warranties of Malone. Malone hereby represents
and warrants that he is not aware of any fact, agreement, plan or other
circumstance, and has not taken any action, which fact, agreement, plan,
circumstance or action would reasonably be expected to prevent or preclude
Malone from delivering the Malone Closing Representation Letter immediately
prior to the Closing.

 



 5 

 

 

8.            Representations of Parent and the Company.

 

(a)            Parent represents and warrants to each Stockholder as follows:
(1) Parent has full legal right, capacity and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby; (2) this Agreement has been duly and validly
executed and delivered by Parent and constitutes a valid and legally binding
agreement of Parent, enforceable against Parent in accordance with its terms,
and no other action is necessary to authorize the execution and delivery of this
Agreement by Parent or the performance of its obligations hereunder; (3) the
execution and delivery of this Agreement by Parent does not, and the
consummation of the transactions contemplated hereby and the compliance with the
provisions hereof will not, conflict with or violate any law applicable to
Parent or result in any breach of or violation of, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an Encumbrance on any property of
Parent pursuant to, any agreement or other instrument or obligation binding upon
Parent or any of its property, nor require any authorization, consent or
approval of, or filing with, any Governmental Authority other than pursuant to
the Exchange Act, the Securities Act or the HSR Act.

 

(b)            The Company represents and warrants to each Stockholder as
follows: (1) the Company has full legal right, capacity and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby; (2) this Agreement has been
duly and validly executed and delivered by the Company and constitutes a valid
and legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, and no other action is necessary to authorize the
execution and delivery of this Agreement by the Company or the performance of
its obligations hereunder; (3) the execution and delivery of this Agreement by
the Company does not, and the consummation of the transactions contemplated
hereby and the compliance with the provisions hereof will not, conflict with or
violate any law applicable to the Company or result in any breach of or
violation of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of an Encumbrance on any property of the Company pursuant to, any
agreement or other instrument or obligation binding upon the Company or any of
its property, nor require any authorization, consent or approval of, or filing
with, any Governmental Authority other than pursuant to the Exchange Act, the
Securities Act or the HSR Act.

 

9.            Certain Covenants. Malone will cooperate with Split-Off Tax
Counsel by providing appropriate representations as to factual matters on the
Closing Date, including the representations in the Malone Closing Representation
Letter, and immediately prior to the Closing, Malone shall execute and deliver
the Malone Closing Representation Letter to Split-Off Tax Counsel; provided,
however, that Malone will be deemed to satisfy his obligation under this
Section 9 in the event that (x) any of Parent, the Company or Split-Off Tax
Counsel withholds its consent to any material changes, updates or refinements to
any representations made in the Malone Signing Representation Letter that Malone
has reasonably requested to be made in the Malone Closing Representation Letter
as may be reasonably necessary to reflect any changes in, or clarifications of,
facts prior to Closing to the extent that similar or analogous changes, updates
or refinements to representations reflecting the same changes in, or
clarifications of, fact are made with respect to any other Closing Split-Off Tax
Opinion Representation Letter or (y) Parent or the Company does not execute and
deliver to Split-Off Tax Counsel immediately prior to Closing the Parent Closing
Split-Off Tax Opinion Representation Letter or the Company Closing Split-Off Tax
Opinion Representation Letter, respectively.

 



 6 

 

 

10.            Antitrust Filings. Parent, the Company and each Stockholder shall
make an appropriate filing, if necessary, pursuant to the HSR Act with respect
to the transactions contemplated by or related to the Merger Agreement as
promptly as practicable after the date of this Agreement and shall supply as
promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be reasonably requested
pursuant to the HSR Act. Prior to making any application to or filing with any
Governmental Authority in connection with the transactions contemplated by or
related to the Merger Agreement, each party hereto will provide the other party
with any information or documents that the other party may reasonably require to
prepare any such filing or application.

 

11.            Publicity. Each Stockholder hereby authorizes Parent and the
Company to publish and disclose in any documents and schedules filed with the
SEC, and any press release or other disclosure document that Parent or the
Company determines to be necessary or desirable in connection with this
Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby (including, but not limited to, in the Registration Statement,
the Joint Proxy Statement or any other filing with any Governmental Authority
made in connection with the Merger) such Stockholder’s identity and ownership of
the Shares, this Agreement and the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement and such other information
required in connection with such disclosure. Each Stockholder agrees to notify
Parent and the Company as promptly as practicable of any inaccuracies or
omissions in any information relating to the Stockholders that is so published
or disclosed.

 

12.            Entire Agreement. This Agreement (including the schedules
hereto), the Exchange Agreement and the Merger Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Except as provided
in Section 13 with respect to Indemnified Parties, nothing in this Agreement,
express or implied, is intended to or shall confer upon any person not a party
to this Agreement any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement. Parent acknowledges and agrees that, except as
expressly provided herein, nothing in this Agreement shall be deemed to vest in
Parent any direct or indirect ownership or incidence of ownership of or with
respect to any Shares.

 



 7 

 



 

13.          Indemnification.

 

(a)            Company (the “Indemnifying Party”) covenants and agrees, on the
terms and subject to the limitations set forth in this Agreement, to indemnify
and hold harmless each Stockholder (and each of his or her respective successors
and assigns), in each case in his or her capacity as a shareholder of the
Company (each in such capacity, an “Indemnified Party”), from and against any
and all Losses (as defined below) incurred in connection with, arising out of or
resulting from any claims, demands, actions, proceedings or investigations
(each, an “Action” and collectively, “Actions”) arising out of this Agreement or
the Exchange Agreement or the performance of such Indemnified Party hereunder or
thereunder (including any Actions brought by any of the stockholders, directors,
officers or employees of the Company). For purposes of this Section 13, “Losses”
means any loss (including disgorgement of consideration), liability, cost,
damage or expense (including, without duplication, reasonable fees and expenses
of counsel, accountants, consultants and other experts) related to an Action for
which an Indemnified Party is entitled to indemnification pursuant to this
Agreement; provided, however, that any diminution in value of Parent Capital
Stock or Company Capital Stock shall not constitute a Loss.

 

(b)            Notwithstanding anything herein to the contrary, the Indemnifying
Party will not be obligated to provide indemnity hereunder to any Indemnified
Party with respect to any Losses which (x) result from such Indemnified Party’s
fraud, bad faith, willful misconduct or gross negligence or (y) result from any
breach of any representation and warranty of such Indemnified Party contained in
this Agreement, the Exchange Agreement, the Malone Signing Representation Letter
or the Malone Closing Representation Letter, or any breach of any covenant or
agreement made or to be performed by such Indemnified Party under this Agreement
or the Exchange Agreement.

 

(c)            The Indemnifying Party will indemnify the Indemnified Parties
pursuant to this Section 13 regardless of whether such Losses are incurred prior
to or after the Effective Time. The indemnification provided pursuant to this
Section 13 is in addition to, and not in derogation of, any other rights an
Indemnified Party may have under applicable law, the Governance Instruments, the
Parent Governance Instruments, or pursuant to any contract, agreement or
arrangement (including, for the avoidance of doubt, under the Merger Agreement);
provided, however, that Losses will not be duplicated. Subject to Section 13(j),
if an Indemnified Party receives an indemnification payment pursuant to this
Agreement and later receives insurance proceeds or other third-party recovery
proceeds in respect of the related Losses, then the Indemnified Party shall
promptly remit to the Indemnifying Party, amounts equal to the lesser of (x) the
amount of such insurance proceeds or other third-party recovery proceeds, if
any, and (y) the amount of the indemnification payment previously paid by or on
behalf of the Indemnifying Party with respect to such Losses.

 



 8 

 

 

(d)            Promptly after the receipt by any Indemnified Party of notice
with respect to any Action that is or may be subject to indemnification
hereunder (each, an “Indemnifiable Claim”) (and in no event more than ten
Business Days after such event), such Indemnified Party shall give written
notice thereof to the Indemnifying Party, which notice will include, to the
extent known, the basis for such Indemnifiable Claim and copies of any pleadings
or written demands relating to such Indemnifiable Claim and, promptly following
request therefor, shall provide any additional information in respect thereof
that the Indemnifying Party may reasonably request; provided, that (x) any delay
in giving or failure to give such notice will not affect the obligations of the
Indemnifying Party hereunder except to the extent the Indemnifying Party is
actually prejudiced as a result of such delay in or failure to notify and (y) no
such notice shall be required to be given to the Indemnifying Party to the
extent that the Indemnifying Party or any of its respective Affiliates is a
party to any such Indemnifiable Claim.

 

(e)            Subject to Section 13(f), Section 13(g), and Section 13(j), the
Indemnifying Party shall be entitled to exercise full control of the defense,
compromise or settlement of any Indemnifiable Claim in respect of an Action
commenced or made by a Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement (a “Third Party Indemnifiable Claim”) so
long as, within ten Business Days after the receipt of notice of such Third
Party Indemnifiable Claim from the Indemnified Party (pursuant to Section 13(d))
(or, if later, within ten Business Days of conclusion of the negotiations
contemplated by Section 13(j)), the Indemnifying Party: (x) delivers a written
confirmation to such Indemnified Party that the indemnification provisions of
Section 13 are applicable, subject only to the limitations set forth in this
Agreement, to such Third Party Indemnifiable Claim and that the Indemnifying
Party will indemnify such Indemnified Party in respect of such Third Party
Indemnifiable Claim to the extent required by this Section 13, and (y) notifies
such Indemnified Party in writing that the Indemnifying Party will assume the
control of the defense thereof. Following notification to such Indemnified Party
of the assumption of the defense of such Third Party Indemnifiable Claim, the
Indemnifying Party shall retain legal counsel reasonably satisfactory to such
Indemnified Party to conduct the defense of such Third Party Indemnifiable
Claim. If the Indemnifying Party so assumes the defense of any such Third Party
Indemnifiable Claim in accordance herewith, subject to the provisions of
subsections (d) through (f) and subsection (j) of this Section 13, (A) the
Indemnifying Party shall be entitled to exercise full control of the defense,
compromise or settlement of such Third Party Indemnifiable Claim and such
Indemnified Party shall cooperate (subject to the Indemnifying Party’s agreement
to reimburse such Indemnified Party for all documented reasonable out-of-pocket
expenses incurred by such Indemnified Party in connection with such cooperation)
with the Indemnifying Party in any manner that the Indemnifying Party reasonably
may request in connection with the defense, compromise or settlement thereof
(subject to the last sentence of this Section 13(e)), and (B) such Indemnified
Party shall have the right to employ separate counsel selected by such
Indemnified Party and to participate in (but not control) the defense,
compromise or settlement thereof and the Indemnifying Party shall pay up to
$1,000,000.00 (the “Separate Counsel Cap”) of the reasonable fees and expenses
of one such separate counsel, and, if reasonably necessary, one local counsel.
No Indemnified Party shall settle or compromise or consent to entry of any
judgment with respect to any such Action (or part thereof) for which it is
entitled to indemnification and to which the Indemnifying Party has provided the
written confirmation specified in clause (x) above without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, delayed or conditioned). Without the prior written consent of each of
the Indemnified Parties who are named in the Action subject to the Third Party
Indemnifiable Claim (which consent shall not be unreasonably withheld, delayed
or conditioned), the Indemnifying Party will not settle or compromise or consent
to the entry of judgment with respect to any Indemnifiable Claim (or part
thereof) unless such settlement, compromise or consent (x) includes an
unconditional release of such Indemnified Parties, (y) does not include any
admission of wrongdoing on the part of such Indemnified Parties and (z) does not
enjoin or restrict in any way the future actions or conduct of such Indemnified
Parties (other than in a manner consistent with the terms of the subject
instruments).

 



 9 

 

 

(f)            Notwithstanding Section 13(e), an Indemnified Party, at the
expense of the Indemnifying Party (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel (in addition to one local counsel in each applicable
jurisdiction) representing the Indemnified Party), shall, subject to the last
sentence of this Section 13(f), be entitled to separately control the defense,
compromise or settlement of any Third Party Indemnifiable Claim (x) as to such
Indemnified Party if the Indemnified Party with the opinion of external counsel
shall have reasonably concluded that there exists any actual conflict of
interest relating to the defense of such Action between the Indemnified Party
and the Indemnifying Party and (y) subject to Section 13(j), as to which the
Indemnifying Party has previously assumed control in the event the Indemnifying
Party is not diligently pursuing such defense. No Indemnified Party shall settle
or compromise or consent to entry of any judgment with respect to any Action
with respect to which it controls the defense thereof pursuant to this
Section 13(f) and for which it is entitled to indemnification without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(g)            In all instances under this Section 13 where the Indemnifying
Party has agreed to pay the fees, costs and expenses of the Indemnified Parties,
such fees, costs and expenses shall be reasonable. The parties agree to
cooperate and coordinate in connection with the defense, compromise or
settlement of any Indemnifiable Claims.

 

(h)            In addition to (but without duplication of) the Indemnified
Party’s right to indemnification as set forth in this Section 13, if so
requested by an Indemnified Party, the Indemnifying Party shall also advance to
such Indemnified Party (within ten Business Days of such request) any and all
documented reasonable out-of-pocket fees, costs and expenses incurred by an
Indemnified Party in accordance with this Section 13 in connection with
investigating, defending, being a witness in or participating in (including any
appeal), or preparing to defend, be a witness in or participate in, any
Indemnifiable Claim (other than an Indemnifiable Claim initiated by the
Indemnified Party or in which the Company or Parent alleges a breach by the
Indemnified Party of any representation and warranty of such Indemnified Party
contained in this Agreement, the Exchange Agreement, the Malone Signing
Representation Letter or the Malone Closing Representation Letter, or any breach
of any covenant or agreement made or to be performed by such Indemnified Party
under this Agreement or the Exchange Agreement), including, without duplication,
reasonable fees and expenses of legal counsel, accountants, consultants and
other experts (“Expense Advances”).

 



 10 

 



 

(i)            Each Stockholder agrees that he or she will repay Expense
Advances made to him or her (or paid on his or her behalf) by the Indemnifying
Party pursuant to this Section 13 if it is ultimately finally determined by a
court of competent jurisdiction that he or she is not entitled to be indemnified
pursuant to this Section 13.

 

(j)            Notwithstanding anything to the contrary herein, in the event, at
any time prior to the Effective Time, an Action that is a Third Party
Indemnifiable Claim under this Agreement and is also, or is consolidated with,
an Action that is a Third Party Indemnifiable Claim under the voting agreement
of even date herewith by and among Parent, the Company and the stockholders
signatory thereto with respect to the Parent Common Stock (the “Parent Voting
Agreement” and such Action or consolidated Actions, a “Consolidated Action” or
“Consolidated Actions”), Parent, the Company and Malone shall negotiate in good
faith such that (i) Parent and the Company equitably contribute to any Losses
and Expense Advances that might become payable under this Agreement and the
Parent Voting Agreement with respect to such Consolidated Action or Consolidated
Actions; provided, that, the amount (if any) contributed by each of Parent and
the Company pursuant to subsection (B) of Section 13(e) of either this Agreement
or the Parent Voting Agreement shall be considered paid for purposes of the
Separate Counsel Cap under both this Agreement and the Parent Voting Agreement,
without duplication, and (ii) one or both of Parent or the Company may assume
control of the defense of the Indemnified Parties (but not any other Person) in
such Consolidated Action or Consolidated Actions on the terms and subject to the
conditions set forth herein (in the case the Company so assumes such defense) or
in the Parent Voting Agreement (in the case Parent so assumes such defense).

 

(k)            If the Company or any of its respective successors or assigns
shall (i) consolidate with, or merge with or into, any other Person and shall
not be the continuing or surviving corporation or entity of such consolidation
or merger or (ii) transfer all or substantially all of its properties or assets
to any Person (including, for the avoidance of doubt, by cancelling or otherwise
eliminating all or substantially all of its properties or assets), then, in each
case, the Company or any of its respective successors or assigns shall take such
action as may be necessary so that such Person (and its successors and assigns)
shall assume all of the applicable obligations set forth in this Section 13;
provided, however, that this obligation shall be deemed satisfied in connection
with, and upon consummation of, the Upstream Merger.

 

14.            Assignment. Except as provided in Section 5 of this Agreement,
neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties. Any attempted assignment in violation of this Section 14 shall be
null and void ab initio. Subject to the preceding two sentences, this Agreement
will be binding upon, inure to the benefit of and be enforceable by, the parties
and their respective successors and assigns and, in the event of a Stockholder’s
death, such Stockholder’s heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries.

 



 11 

 

 

15.            Director/Officer. Notwithstanding anything to the contrary
contained in this Agreement, each Stockholder is entering into this Agreement
solely in his, her or its capacity as a beneficial owner of such Stockholder’s
Shares, and nothing herein is intended to or shall limit, affect or restrict any
director or officer of the Company solely in his or her capacity as a director
or officer of the Company or any of its Subsidiaries (including voting on
matters put to such board or any committee thereof, influencing officers,
employees, agents, management or the other directors of the Company or any of
its Subsidiaries and taking any action or making any statement at any meeting of
such board or any committee thereof), in each case solely in his or her capacity
as a director or officer of the Company or any of its Subsidiaries in the
exercise of his or her fiduciary duties as a director or officer of the Company
or its Subsidiaries.

  

16.            Further Assurances. Each party hereto agrees, from time to time,
at the reasonable request of any other party hereto and without further
consideration, to execute and deliver such additional consents, documents and
other instruments and to take such further actions as are reasonably requested
to effectuate the matters covered by this Agreement.

 

17.            Remedies/Specific Enforcement. Each of the parties hereto agrees
that this Agreement is intended to be legally binding and specifically
enforceable pursuant to its terms and that the other parties would be
irreparably harmed if any of the provisions of this Agreement are not performed
in accordance with its specific terms and that monetary damages would not
provide adequate remedy in such event. Accordingly, in the event of any breach
or threatened breach by any party hereto of any covenant or obligation contained
in this Agreement, in addition to any other remedy to which the other parties
may be entitled (whether at law or in equity), the other parties shall be
entitled to injunctive relief to prevent breaches or threatened breaches of this
Agreement and to specifically enforce the terms and provisions hereof, and each
party hereto hereby waives any defense in any action for specific performance or
an injunction or other equitable relief, that a remedy at law would be adequate.
Each party hereto further agrees that no party or any other person or entity
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
paragraph, and each party hereto irrevocably waives any right he, she or it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

18.            Governing Law; Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflicts of law. The parties hereto
hereby irrevocably submit to the jurisdiction of the Delaware Court of Chancery
or, in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, of the United States
District Court for the District of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the matters contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in the Delaware Court of Chancery, or in the event (but
only in the event) that such court does not have subject matter jurisdiction
over such action or proceeding, in the United States District Court for the
District of Delaware, or that this Agreement or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
exclusively in the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware. The parties hereto hereby consent to and grant the Delaware Court of
Chancery, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, the United States
District Court for the District of Delaware, jurisdiction over the person of
such parties and, to the extent permitted by law, over the subject matter of
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided herein or in such
other manner as may be permitted by Law shall be valid and sufficient service
thereof.

 



 12 

 

 

19.            Notice. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via e-mail or
(b) on the first (1st) Business Day following the date of dispatch if sent by a
nationally recognized overnight courier (providing proof of delivery), in each
case to the parties hereto at the following addresses (or at such other address
for a party as shall be specified by like notice);

 

If to Parent:

 

Liberty Broadband Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attn: Chief Legal Officer
Email: [Separately provided]

 

With a copy to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attn:    Jeffrey J. Rosen, Esq.
            Michael A. Diz, Esq.
Email:  jrosen@debevoise.com
            madiz@debevoise.com

 



 13 

 

 

If to the Company:

 

GCI Liberty, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn: Chief Legal Officer
Email: [Separately provided]

  

with a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.
2001 Ross Avenue
Suite 900
Dallas, Texas 75201-2980
Attention:   Samantha Crispin
                    Nicole Perez
Email:         samantha.crispin@bakerbotts.com
                    nicole.perez@bakerbotts.com

 

and with a copy to (which shall not constitute notice):

 

Morris, Nichols, Arsht & Tunnell LLP
1201 N Market, St #1600
Wilmington, DE 19801
Attention:   Melissa A. DiVincenzo
                    Eric S. Klinger-Wilensky
Email:         mdivincenzo@mnat.com
                    ekwilensky@mnat.com

 

If to the Stockholders:

 

John C. Malone
c/o Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
E-Mail: [Separately provided]

 

With a copy (which shall not constitute notice) to:

 

Sherman & Howard L.L.C.
633 Seventeenth Street 

Suite 3000 

Denver, CO 80202
Attention:       Steven D. Miller and Jeffrey R. Kesselman
E-Mail:           smiller@shermanhoward.com and jkesselman@shermanhoward.com

 

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.

 



 14 

 

 

20.            Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law. In the event that any provision of
this Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be invalid, illegal, void or unenforceable, the
remainder of this Agreement will continue in full force and effect and the
application of such provision will be interpreted so as reasonably to effect the
intent of the parties hereto. Upon such determination that any term or other
provision is invalid, illegal, void or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

 

21.            Amendments; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (a) in the case of an amendment, by Parent, the Company and each
Stockholder, and (b) in the case of a waiver, by the party against whom the
waiver is to be effective. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

22.            Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

23.            Counterparts. The parties may execute this Agreement in one or
more counterparts, including by facsimile or other electronic signature. All the
counterparts will be construed together and will constitute one Agreement.

 

24.            Action by Parent and the Company. Actions taken under this
Agreement (a) on behalf of Parent will be taken only with the approval of the
Parent Special Committee (if such committee is in existence at the time such
action is to be taken) and (b) on behalf of the Company will be taken only with
the approval of the Company Special Committee (if such committee is in existence
at the time such action is to be taken).

 



 15 

 

 

25.            Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. When this Agreement
contemplates a certain number of securities, as of a particular date, such
number of securities shall be deemed to be appropriately adjusted to account for
stock splits, dividends, recapitalizations, combinations of shares or other
changes affecting the such securities.

  

26.            Expenses. The Company shall pay the reasonable out-of-pocket
costs and expenses incurred by each of the Stockholders in connection with the
preparation, negotiation, execution and delivery of this Agreement, including
the reasonable fees, charges and disbursements of advisors, representatives and
counsel for the Stockholders in connection therewith (the “Voting Agreement
Fees”), and any required filing fee in connection with the filings made on
behalf of the Stockholders described in this Agreement and the Merger Agreement;
provided, however, that the amount of costs and expenses the Company shall pay
in the aggregate for the Voting Agreement Fees shall not exceed $62,500.00.
Except as otherwise provided herein, all costs, fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, whether
or not consummated, shall be paid by the party incurring such cost or expense.

 

27.            No Additional Representations. Except for the representations and
warranties expressly made in this Agreement, each party hereto hereby agrees
that no other party hereto makes, and each party hereto disclaims any reliance
upon, any express or implied representation or warranty whatsoever with respect
to the matters set forth in this Agreement.

 

[Signature pages follow]

  

 16 

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties and is
effective as of the date first set forth above.

 

 

  /s/ John C. Malone   John C. Malone           John C. Malone 1995 Revocable
Trust           /s/ John C. Malone   John C. Malone, Trustee           Leslie A.
Malone 1995 Revocable Trust           /s/ John C. Malone   John C. Malone,
Trustee

 

[Signature page to Company Voting Agreement]

 



   

 

 

  LIBERTY BROADBAND CORPORATION           By: /s/ Renee L. Wilm     Name: Renee
L. Wilm     Title: Chief Legal Officer               GCI LIBERTY, INC.          
By: /s/ Craig Troyer     Name: Craig Troyer     Title: Senior Vice President and
Assistant Secretary

 

[Signature page to Company Voting Agreement]

 



   

 

  

SCHEDULE A

 

Stockholder Information

 

Stockholder Company Series
A Common
Stock Company Series 
B Common
Stock Company Series
A Preferred
Stock John C. Malone 1995 Revocable Trust 527,778 3,830,645 10 Leslie A. Malone
1995 Revocable Trust 79,243 123,847 0

 



 A-1 

  



 